
	
		I
		111th CONGRESS
		1st Session
		H. R. 3478
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Gohmert
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Energy and Commerce and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify
		  rules relating to health savings accounts, to provide payments for a health
		  savings account and for a high deductible health plan instead of entitlement to
		  benefits under Medicare, Medicaid, and SCHIP, to give more control and coverage
		  to patients, to lower health care costs through increased price transparency,
		  and to require immigrants to have a health savings account and high deductible
		  health coverage at time of admission.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Patient-Controlled Healthcare
			 Protection Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Health Savings Account Reform
					Sec. 101. Advantage HSA.
					Sec. 102. Health Savings Account reform.
					Sec. 103. Advantage HSA grant program.
					Sec. 104. Health Savings Account debit card.
					Sec. 105. HSA Healthcare Panel.
					Title II—Transparency related to health care provider
				charges
					Sec. 201. Transparency requirements related to health care
				provider charges.
					Title III—Immigration-related provisions
					Sec. 301. Requirement for immigrant to be covered under high
				deductible health plan and HSA.
					Sec. 302. Reentry of removed alien who received emergency
				medical assistance.
				
			IHealth Savings
			 Account Reform
			101.Advantage
			 HSA
				(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 138 the following new section:
					
						138A.Advantage
				HSA
							(a)In
				generalGross income shall
				not include any payment to the Advantage HSA of an individual by the Secretary
				of the Treasury under section 103 of Patient-Controlled Healthcare Protection
				Act of 2009 or any premium payment under such section for the high deductible
				health plan with respect to which such Advantage HSA relates.
							(b)Advantage
				HSAFor purposes of this section, the term Advantage
				HSA means a health savings account (as defined in section
				223(d))—
								(1)which is
				designated as an Advantage HSA,
								(2)with respect to
				which no contribution may be made other than—
									(A)a contribution
				described in subsection (a),
									(B)a contribution in
				cash without limitation as to amount, or
									(C)a
				trustee-to-trustee transfer described in subsection (d), and
									(3)the governing
				instrument of which provides that trustee-to-trustee transfers described in
				subsection (d) may be made to and from such account.
								(c)Ten percent
				bonus distribution
								(1)In
				generalSection 223(f)(2) shall not apply to any bonus
				distribution from a health savings account.
								(2)DistributionsAn eligible Advantage HSA participant may
				receive 10 percent of excess funds that have been contributed to the individual
				or household HSA over the deductible in a calendar year. The funds will be
				directly deposited into the desired account of the participant.
								(3)Bonus
				distributionFor purposes of
				this subsection, the term bonus distribution means any
				distribution which is made during the 30-day period beginning on the first day
				of the calendar year to the extent such distribution does not exceed an amount
				equal to the excess (if any) of—
									(A)the fair market
				value of the assets in such health savings account as of the close of the
				preceding calendar year, over
									(B)the sum of the annual deductible required
				to be paid under the plan for covered benefits for the calendar year.
									(d)State
				certification for high deductible health plansFor purposes of this section—
								(1)In
				generalFor purposes of determining whether or not an individual
				is an eligible individual, a health plan shall not be treated as a high
				deductible health plan (as defined under section 223(c)(2)) unless such plan is
				certified by the State within which the individual’s principal place of abode
				is located.
								(2)Insurance
				biddingIf an insurance company is based in the United States,
				they may offer and sell policies in all States and they may bid on other
				policies across State lines.
								(e)Trustee-to-Trustee
				transferSection 223(f)(2) shall not apply to any
				trustee-to-trustee transfer from an Advantage HSA of an account holder to
				another Advantage HSA or health savings account of such account holder.
							(f)AssociationsEmployers who choose to participate in the
				Advantage HSA Program may join together in associations in an effort to
				purchase less expensive insurance for their
				employees.
							.
				(b)Conforming
			 amendmentThe table of
			 sections for part III of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 138 the following new item:
					
						
							138A. Advantage
				HSA.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
				102.Health Savings
			 Account reform
				(a)Account-to-Account
			 transfers
					(1)In
			 generalSubparagraph (A) of section 223(f)(5) of the Internal
			 Revenue Code of 1986 is amended by striking a health savings account for
			 the benefit of such beneficiary and inserting any health savings
			 account.
					(2)LimitationSubparagraph (B) of section 223(f)(5) of
			 such Code is amended—
						(A)by striking
			 Limitation.—This paragraph and inserting
			 the following:
							
								(B)Limitations
									(i)In
				generalThis
				paragraph
									,
				and
						(B)by adding at the
			 end of subparagraph (B), as so amended, the following new clause:
							
								(ii)Transfers to
				other account beneficiariesThis paragraph shall not apply to any
				amount described in subparagraph (A) to the extent that immediately after such
				distribution the fair market value of the account is less than the annual
				deductible required to be paid under the plan for the calendar year within
				which the distribution is
				made.
								.
						(b)Migrant worker
			 HSASection 223 of such Code is amended by adding at the end the
			 following new subsection:
					
						(i)Migrant worker
				HSA
							(1)In
				generalAn employer may
				establish for the benefit of any eligible employee a health savings
				account.
							(2)Eligible
				employeeFor purposes of this subsection, the term eligible
				employee means any individual (other than a citizen or resident of the
				United States)—
								(A)with respect to
				whom the employee provides remuneration for employment, and
								(B)who is lawfully
				present in the United States and has been granted authorization to engage in
				employment in the United
				States.
								.
				(c)Other
			 reformsSection 223 of such Code is amended as follows:
					(1)By striking
			 paragraphs (1) through (4) and (6) through (8) of subsection (b) and by
			 redesignating paragraph (5) as paragraph (1).
					(2)By inserting after
			 paragraph (1), as so redesignated, the following new paragraph:
						
							(2)Household
				HSAIn the case of health
				savings accounts with respect to which individuals who are members of the same
				household are the account beneficiaries, upon filing the return of tax for any
				taxable year, each such individual shall include on the return each social
				security number of all participating members of such individual’s
				household.
							.
					(3)By amending
			 paragraph (1) of subsection (c) to read as follows:
						
							(1)Eligible
				individualThe term
				eligible individual means any
				individual.
							.
					(4)By amending
			 subsection (c)(2)(A) to read as follows:
						
							(A)In
				generalThe term high
				deductible health plan means a health plan which has an annual
				deductible which is not less than—
								(i)$2,500 for
				self-only coverage, and
								(ii)$3,500 for family
				or household
				coverage.
								.
					(5)By striking
			 subparagraph (B) of subsection (c)(2) and redesignating subparagraphs (C) and
			 (D) thereof as subparagraphs (B) and (C), respectively.
					(6)By adding at the
			 end of subsection (c)(2), as so amended, the following new subparagraph:
						
							(D)Other
				requirementsAn Advantage HSA
				plan will offer the following to the individual or household
				participants—
								(i)the plan shall not
				require that an individual see a general physician prior to a seeing
				specialist, and
								(ii)coverage may not
				be denied based on a pre-existing condition of an
				individual.
								.
					(7)By adding at the
			 end of subparagraph (A) of subsection (d)(2) the following: Such term
			 shall include any expense which is on the list of eligible healthcare expenses
			 most recently submitted by the HSA Healthcare Panel under section 105(b)(2) of
			 the Patient-Controlled Healthcare Protection Act of 2009..
					(8)By striking
			 the individual in subsection (d)(3) and inserting an
			 individual.
					(9)By adding at the
			 end of subsection (e) the following new paragraph:
						
							(3)ExceptionIn the case of a termination occurring
				after the date of the enactment of the Patient-Controlled Healthcare Protection
				Act of 2009, in lieu of being treated as a distribution not used to pay
				qualified medical expenses, such amounts shall be transferred by the account
				beneficiaries to another health savings
				account.
							.
					(10)In subsection
			 (f), by striking paragraphs (2), (3), (5), and (8) of and redesignating
			 paragraphs (4), (6), and (7) as paragraphs (2), (3), and (4),
			 respectively.
					(11)By amending
			 paragraph (2) of subsection (f), as so redesignated, to read as follows:
						
							(2)Amounts not used
				for qualified medical expensesAny amount paid or distributed out of a
				health savings account which is not used exclusively to pay the qualified
				medical expenses of an account beneficiary shall be recontributed by the
				beneficiary to such health savings
				account.
							.
					(12)By adding at the
			 end (as amended by this Act) the following new subsection:
						
							(j)Other special
				rulesFor purposes of this
				section—
								(1)Investment of
				HSA fundsAccount beneficiaries may invest any amount in their
				health savings account in excess of their deductible in inflation-proof United
				States bonds.
								(2)Termination of
				householdAny account
				beneficiaries of a household HSA shall sign an agreement as to distribution of
				amounts from such HSA prior to termination of the HSA, which will be kept on
				file with the entity in which the HSA funds are being held.
								(3)PortabilityAn individual or household participant owns
				their HSA and insurance policy (if they choose to have one) and therefore the
				policies are
				portable.
								.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
				103.Advantage HSA
			 payment program
				(a)In
			 generalThe Advantage HSA payment program provided under this
			 section shall be in lieu of entitlement to, and eligibility for, benefits and
			 assistance described in subsection (d)(2). Effective on the date the Advantage
			 HSA payment program is established, titles XVIII, XIX, and XXI of the Social
			 Security Act are repealed, except for purposes of determining whether an
			 individual is an Advantage eligible individual under this section.
				(b)HSA
			 contributionsIn the case of
			 an individual or household who is eligible for an Advantage HSA, the Secretary
			 of Treasury, in consultation with the Secretary of Health and Human Services,
			 shall pay an annual amount to the Advantage HSA of the individual or
			 household.
				(c)HSA premium
			 assistanceThe Secretary of the Treasury, in consultation with
			 the Secretary of Health and Human Services, shall establish a program under
			 which the Secretary of the Treasury shall pay the premiums for the high
			 deductible health plan with respect to the Advantage HSA of such individual.
			 Such program shall provide for prorated payment of such premiums in the case
			 that such individual is not an Advantage eligible individual for a full
			 calendar year.
				(d)Advantage
			 eligible individualFor purposes of this section—
					(1)In
			 generalThe term Advantage eligible individual
			 means, with respect to any month, any individual—
						(A)who is an eligible
			 individual (as defined in section 223(c) of the Internal Revenue Code of 1986);
			 and
						(B)(i)who is Advantage
			 eligible; or
							(ii)whose dependent (within the
			 meaning of section 152 of the Internal Revenue Code of 1986) or spouse is
			 Advantage eligible (but only if an election under this section is in effect
			 with respect to such spouse or dependent).
							(2)Advantage
			 eligibleThe term Advantage eligible means, with
			 respect to any month—
						(A)entitled, as of
			 the 1st day of such month, to benefits under part A of title XVIII of the
			 Social Security Act or to enroll under part B of such title, or
						(B)eligible, as of
			 the 1st day of such month, for medical or child health assistance under title
			 XIX or XXI of such Act (other than under section 1928 of such Act).
						(e)Applicable
			 annual amountFor purposes of
			 this section—
					(1)In
			 generalThe term applicable annual amount means
			 $2,500.
					(2)Additional
			 amountIn the case of an
			 Advantage HSA eligible household, $3,500.
					(f)DefinitionsExcept
			 as otherwise provided, terms used in this section shall have the same
			 respective meanings as when used in sections 138A and 223 of the Internal
			 Revenue Code of 1986.
				(g)RegulationsThe
			 Secretary of the Treasury shall prescribe such regulations as may be necessary
			 or appropriate to carry out the purposes of this section, including regulations
			 providing for the following:
					(1)Recapture of
			 amounts paid under subsection (a) (and any earnings attributable thereto) which
			 are distributed out of an Advantage HSA and not used exclusively to pay
			 qualified medical expenses of the account beneficiary.
					(2)Ensuring that not more than the applicable
			 annual amount under paragraph (1) of subsection (d) (and any additional amount
			 under paragraph (2) of such subsection) shall be paid with respect to any
			 individual, the spouse of such individual, and all dependents with respect to
			 such individual.
					(3)Ensuring that all
			 individuals with respect to whom an election has been made under this section
			 are covered under the high deductible plan to which the applicable Advantage
			 HSA relates.
					104.Health Savings
			 Account debit card
				(a)In
			 generalThe Secretary of the
			 Treasury, in consultation with the Secretary of Health and Human Services,
			 shall establish a program under which trustees of health savings accounts can
			 issue debit cards with which account beneficiaries may pay for qualified
			 medical expenses (as defined in section 223 of the Internal Revenue Code of
			 1986). Such program shall provide for the following:
					(1)Participation from
			 health care providers and vendors of products the purchase of which qualifies
			 as a qualified medical expense (as so defined).
					(2)A
			 uniform coding system implemented by such providers and vendors such that such
			 debit cards may not be used to purchase services or products which are not
			 qualified medical expenses (as so defined).
					(3)That prior to payment with such card such
			 providers and vendors require presentation an identification card that matches
			 the individual identified on the debit card and provides a photograph and is
			 issued by a State or the Federal Government, or a document that, with respect
			 to identification of the individual identified on the debit card, is considered
			 acceptable for purposes of sections 274a.2(b)(1)(v)(A) and 274a.2(b)(1)(v)(B)
			 of title 8, Code of Federal Regulations (as in effect on or after the date of
			 the enactment of this Act).
					(4)That the individual presenting such debit
			 card for payment sign a statement that affirms payment is for a qualified
			 medical expense with respect to such individual and which acknowledges that use
			 of such debit card for any other expense constitutes a false statements or
			 misrepresentations which may subject the purchaser to criminal penalties under
			 section 1001 of title 18, United States Code, which notice specifies the
			 maximum fine and term of imprisonment under such section.
					(b)Submission of
			 informationEach trustee of a health savings account shall submit
			 to the HSA Healthcare Panel (established under section 105) a report detailing
			 all purchases made with debit cards from health savings accounts of the
			 trustee. Such report shall not contain any personal information of the account
			 beneficiaries of such health savings accounts.
				(c)Health savings
			 account; Qualified medical expensesFor purposes of this section, the terms
			 health savings account and qualified medical expenses
			 shall have the respective meanings given such terms by section 223 of the
			 Internal Revenue Code of 1986.
				105.HSA Healthcare
			 Panel
				(a)EstablishmentThere is established a Panel to be known as
			 the HSA Healthcare Panel (in this section referred to as the
			 Panel).
				(b)Duties
					(1)Review of
			 qualified medical expensesThe Panel shall review the reports and
			 other information submitted to the Panel under section 104 or requested by the
			 Panel and review appropriate information regarding the healthcare treatments,
			 services, and products that are potentially treatable as qualified medical
			 expenses for purposes of section 223 of the Internal Revenue Code of
			 1986.
					(2)ReportThe Panel shall, not later than 1 year
			 after the date of enactment of this Act and annually thereafter submit a report
			 to Congress providing a new list of eligible healthcare expenses.
					(c)Membership
					(1)In
			 generalThe Panel shall be comprised of 101 members.
					(2)Appointments
						(A)Voting member and
			 chairThe Surgeon General of the United States shall be a voting
			 member of the Panel, and shall be the chairperson.
						(B)Other voting
			 membersThe Governor of each State shall appoint 2 voting members
			 to the Panel, one of whom shall be a health care specialist and one of whom
			 shall not be a health care specialist.
						(3)Date of
			 appointmentsThe appointment of a members of the Panel shall be
			 made not later than 60 days after the date of the enactment of this Act.
					(4)TermMembers shall be appointed for 1-year
			 terms.
					(5)VacanciesA
			 vacancy in the Panel shall be filled not later than 60 days after such vacancy
			 occurs and in the manner in which the original appointment was made.
					(d)Powers of
			 panel
					(1)Meetings and
			 hearings
						(A)In
			 generalThe Panel shall meet upon the call of the chairperson or
			 a majority of its voting members. Such meetings, to the extent practicable, may
			 be conducted over the internet or in person.
						(B)HearingsThe
			 Panel may, for the purpose of carrying out this section, hold hearings, sit and
			 act at times and places, take testimony, and receive evidence to carry out its
			 duties under this section. The Panel may administer oaths or affirmations to
			 witnesses appearing before it.
						(2)Obtaining
			 official information
						(A)Requirement to
			 furnishExcept as provided in subparagraph (B), if the Panel
			 submits a request to a Federal department or agency for information necessary
			 to enable the Panel to carry out this section, the head of that department or
			 agency shall furnish that information to the Panel.
						(B)Exception for
			 national securityIf the head of a Federal department or agency
			 determines that it is necessary to withhold requested information from
			 disclosure to protect the national security interests of the United States, the
			 department or agency head shall not furnish that information to the
			 Panel.
						(3)MailsThe
			 Panel may use the United States mails in the same manner and under the same
			 conditions as other departments and agencies of the United States.
					(4)ContractsThe
			 Panel may contract with and compensate persons and government agencies for
			 supplies and services, without regard to section 3709 of the Revised Statutes
			 (41 U.S.C. 5).
					(e)Pay and
			 Reimbursement
					(1)No compensation
			 for members of PanelExcept as provided in paragraph (2), a
			 member of the Panel may not receive pay, allowances, or benefits by reason of
			 the member’s service on the Panel.
					(2)Travel
			 ExpensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence under subchapter I of chapter 57 of title 5, United
			 States Code.
					(f)QuorumThirty
			 members of the Panel shall constitute a quorum, but a lesser number may hold
			 hearings.
				IITransparency
			 related to health care provider charges
			201.Transparency
			 requirements related to health care provider charges
				(a)In
			 generalNotwithstanding any other provision of law, a health care
			 provider shall provide to an individual who is scheduled to receive a service
			 or treatment the following:
					(1)Actual prices to
			 be chargedThe actual price that the health care provider will
			 charge for the service or treatment.
					(2)Payment rates
			 applicable to other entitiesIn the case such charge amount for
			 the service or treatment is different from—
						(A)the rate of
			 payment for the service or treatment to the health care provider that has been
			 negotiated by or on behalf of the provider with a network plan or managed care
			 plan;
						(B)the rate of payment
			 for the service or treatment applicable to the provider under the Medicare
			 program under title XVIII; or
						(C)such charge amount
			 or payment rate that is applicable with respect to any other entity;
						the amount
			 of such different rate of payment or charge amount and a description of the
			 type of entity to which such rate or charge applies (without naming such
			 entity).(b)Application of
			 requirement on requestA
			 health care provider is required to provide the applicable information under
			 subsection (a) for a service or treatment when requested by anyone in person,
			 or by phone, fax, or email.
				(c)ClarificationNothing in this section shall be construed
			 as preventing a health care provider from providing a service or treatment free
			 of charge as a charitable gesture without publicly disclosing the individual to
			 whom such charitable service or treatment has been provided.
				(d)Effective
			 dateThe requirement under subsection (a) shall apply with
			 respect to services and treatments provided on or after the date that is 60
			 days after the date of the enactment of this Act.
				IIIImmigration-related
			 provisions
			301.Requirement for
			 immigrant to be covered under high deductible health plan and HSANotwithstanding any other provision of law,
			 a consular officer (as defined in section 101(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)) may not issue or renew an immigrant visa to
			 an alien unless the alien presents evidence (which may be in the form of an
			 attestation by a sponsoring employer or individual United States citizen in
			 whose household the alien intends to reside who will be responsible for
			 providing the requisite coverage) that the alien (and the alien’s spouse and
			 children who are accompanying or following to join the alien) will be covered
			 under a high deductible health plan (as defined in section 223 of the Internal
			 Revenue Code of 1986) and will be an account beneficiary of a health savings
			 account under such section after the alien’s admission to the United States as
			 an immigrant and for the duration of the alien’s residence in the United
			 States, or be subject to removal.
			302.Reentry of
			 removed alien who received emergency medical assistanceSection 276(b) of the Immigration and
			 Nationality Act (8 U.S.C. 1326(b)) is amended—
				(1)in paragraph (3),
			 by striking . or at the end;
				(2)in paragraph (4),
			 by striking the period at the end and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(5)whose removal was subsequent to the
				provision of medical assistance pursuant to section 401(b)(1)(A) of the
				Personal Responsibility and Work Opportunity Act of 1996 (8 U.S.C.
				1611(b)(1)(A)), such alien shall be fined under title 18, United States Code,
				imprisoned not more than 10 years, or
				both.
						.
				
